Citation Nr: 1202667	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran did not have hearing loss disability for VA purposes on separation from service, nor does he currently have bilateral hearing loss disability for VA purposes.

2.  The Veteran denied experiencing any ear trouble on separation from service and first reported experiencing tinnitus in 2006, approximately 35 years after his discharge from service. 

3.   The Veteran's report of experiencing tinnitus during and continually since service is not credible.

4.  The only medical opinion of record fails to relate the Veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in October 2006, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a relevant VA examination to address the etiology of his claimed hearing loss and tinnitus, and the Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the examiner performed an audiometric examination of the Veteran and an addendum medical opinion was obtained after the examiner was provided with the Veteran's claims file for review, and this opinion is supported by a sufficient rationale.  Furthermore, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran reports that he was exposed to acoustic trauma during his service in the Republic of Vietnam when he would frequently travel by helicopter without the benefit of hearing protection.  The Veteran reports that his duties as a courier with the 172nd Preventative Medicine Unit required him to take frequent helicopter trips.  In addition to his exposure to acoustic trauma during service, the Veteran has also reported that his tinnitus began in service and has persisted since that time.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's bilateral hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's in-service audiometric testing conducted on entrance and separation from service fails to reflect findings indicating hearing loss for VA purposes.  Additionally, on separation from service, the Veteran denied ever having experienced hearing loss or any ear trouble.

A September 2006 private audiological treatment record reflects the first, and only, post-service audiological treatment.  The treatment record reflects that after conducting audiometric testing, the private audiologist diagnosed the Veteran with mild-to-moderate neuro-sensory left ear hearing loss.  The audiometric test results were graphed, and they failed to reveal any puretone thresholds of 40 decibels or greater at 500 through 4000 Hertz, and only thresholds of 26 or greater were recorded at 4000 Hertz in the right ear and 3000 and 4000 Hertz in the left ear.  Accordingly, these audiometric test results do not constitute hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran's speech discrimination scores were recorded as 96 percent in the left ear and 92 percent in the right ear; however, the private audiologist noted that the form of speech discrimination testing used was the Northwestern University Auditory Test Number Six, (NU-6) not the Maryland CNC Test uses for determining hearing loss VA purposes.  See 38 C.F.R. § 4.85(a) (2011) (stating that Maryland CNC controlled speech discrimination scores should be used for VA rating purposes).  

The private treatment record further reflects that the audiologist recorded the Veteran's report of experiencing tinnitus and exposure to helicopter noise during service, as well as his family history of late-onset hearing loss.  However, the audiologist did not offer an opinion regarding the etiology of the Veteran's left ear hearing loss or reported tinnitus.

The Veteran was afforded a VA audiometric examination in March 2007, during which he reported having in-service noise exposure when traveling by helicopter when serving in Vietnam, and the Veteran denied any occupational or recreational noise exposure, nor any family history of hearing loss.  The Veteran also reported experiencing recurrent (not constant) tinnitus for more than 20 years.

Audiometric testing conducted during the VA examination revealed pure tone thresholds in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
25
20
25
30
35

Maryland CNC speech discrimination testing revealed a speech recognition ability 100 percent bilaterally.  Based on these results, the examiner diagnosed the Veteran with bilateral high frequency hearing loss, but acknowledged that the Veteran's hearing loss diagnosis did not meet the criteria for VA compensation pursuant to 38 C.F.R. § 3.385 (as the Veteran had no pure tone thresholds of 40 decibels or greater, three decibel levels of 26 or greater in either ear, or speech recognition scores of 94 percent or lower).  

The examiner initially failed to offer an opinion regarding whether any hearing loss or tinnitus is related to service, noting that the Veteran's claims file had not been provided for her review.  However, an addendum medical opinion was procured after the Veteran's claims was provided to the VA examiner.  The resulting opinion reflects that the examiner review of the Veteran's service treatment records, including the results of his audiometric testing performed at separation (which she noted failed to reveal any hearing loss), as well as the Veteran's post-service 2006 private audiological treatment.  The examiner then opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of the Veteran's military noise exposure, as the Veteran reported that his tinnitus was only periodic (not constant) and that no hearing loss was evidenced on separation or presently, as the Veteran does not currently have hearing loss pursuant to 38 C.F.R. § 3.385.

After reviewing the evidence of record, the Board does not find that service connection for bilateral hearing loss or tinnitus has been presented.  With regard to the Veteran's bilateral hearing loss service connection claim, the Board notes that as an initial matter, there must be evidence of a current disability.  See 38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, in the instant case, the audiometric testing of record fails to reflect that the Veteran currently has bilateral hearing loss disability for VA purposes.  The Board notes that the Veteran is competent to report his perception of experiencing a bilateral hearing loss; however, he is not competent, as a lay person, to diagnosis bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).   

With regard to the Veteran's tinnitus service connection claim, the VA examiner opined that because the Veteran had not reported consistently experiencing tinnitus since service (i.e., during the examination he characterized his tinnitus as recurrent, but not constant, and did not relate the onset of his tinnitus to service), his tinnitus was not related to his reported in-service acoustic trauma.  The Board finds that this medical opinion is probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The examiner's medical opinion is also consistent with the evidence of record which reflects that the Veteran first reported tinnitus in 2006, approximately 35 years after service, and denied ever having experienced any ear trouble on separation from service.  Moreover, during his 2007 VA examination, the Veteran characterized his tinnitus as having been present for more than 20 years and did not specifically relate the onset of his tinnitus to his military service, approximately 36 years prior to the time of this examination.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, given the Veteran's report of a family history of late-onset hearing loss during his 2006 private treatment, but denial of any family history of hearing loss during his 2007 VA examination, the Board finds that the Veteran's reliability as an accurate historian is questionable.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

The Board acknowledges that the Veteran is competent to report the onset of his tinnitus during service and continuity of symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, given the inconsistencies in the Veteran's reports as outlined above (his denial of ever experiencing ear trouble on separation from service, his failure to report tinnitus for 35 years after service, and his inconsistent reports regarding his family history of hearing loss), the Board determines that the Veteran's report of experiencing tinnitus continually since service is not credible, and thus should be afforded little probative weight.  Moreover, to the extent the Veteran has a current diagnosis of tinnitus that he relates to his reported in-service acoustic trauma, the Board notes that the Veteran is not competent, as a lay person, to etiologically relate his tinnitus to service.  See Jandreau , 492 F. 3d 1372.

In sum, based on the lack of a diagnosis of bilateral hearing loss for VA purposes; the Board's determination that the Veteran's report of experiencing tinnitus continually since service is not credible; and the failure of the only medical opinion of record to link the Veteran's current tinnitus to service; the Board concludes that a basis for granting the Veteran's service connection claims has not been presented.  As such, the Veteran's appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


